  Case 1:20-cv-05529-BMC Document 8 Filed 01/07/21 Page 1 of 3 PageID #: 32
                                                                                        YAAKOV SAKS*
                                                                                         JUDAH STEIN 
                                                                                     RAPHAEL DEUTSCH ^
                                                                                          KEN WILLARD
                                                                                       RUSSELL WEINRIB ▪
                                                                                        DAVID FORCE 

                                                                                            NJ & NY Bar
Admissions
                                                                                    ^ CT & NJ Bar Admissions
                                                                                            ▪ NJ Bar Admission
                                                                               *Federal Court Bar Admissions
                                                                 CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax:
201.282.6501|www.steinsakslegal.com

January 6, 2021


The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        RE:    Chernofsky v. GC Services. et al
               Case No. 1:20-cv-05529-BMC

Dear Judge Cogan:

       We represent the Plaintiff in the above referenced action. The Parties jointly write pursuant
to Your Honor’s Order in advance of the Initial Conference, presently scheduled for January 13,
2021 at 10:30 PM.

        Plaintiff filed this putative class action on November 13, 2020 for damages and declaratory
and injunctive relief arising from the Defendant's alleged violation(s) of section 1692 et. seq. of
Title 15 of the United States Code, commonly referred to as the Fair Debt Collections Practices
Act (“FDCPA”).

        Defendant sent Plaintiff a collection letter dated April 22, 2020. Plaintiff alleges that this
communication was deceptive, misleading and an unfair debt collection method as the letter
contained language which stated that “ As of the date of this letter, you owe $2,460. Because of
interest, late charges, and other charges that may vary from day to day, the amount due on the day
you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your payment. For further information, write the undersigned or call
(888) 438-7954.”
  Case 1:20-cv-05529-BMC Document 8 Filed 01/07/21 Page 2 of 3 PageID #: 33




        The statement is false and deceptive because it implies that the balance could be increasing
due to interest and adjustments which is impossible because the Letter itself states that Plaintiff
has established a payment plan of fixed payments.

        Defendant asserts that the use of the Miller safe-habor language referenced above was
proper because interest continued to accrue on Plaintiff’s outstanding balance during the period of
the payment plan. Further, if Plaintiff failed to comply with the repayment plan or he exited the
plan for any reason, his account was subject to the Terms and Conditions detailed in his
Cardmember Agreement, including late payment fees, interest and other charges. As this Court has
found when the amount due may change, the use of the Miller safe-harbor language is not
materially misleading, inaccurate, unfair, or unconscionable. See Pettaway v. Nat'l Recovery Sols.,
LLC, 955 F.3d 299, 305 (2d Cir. 2020); Musante v. Forster & Garbus, L.L.P., No. 19-cv-440
(SJF) (ARL), 2020 WL 4676474, at *5 (E.D.N.Y. Aug. 12, 2020) (“As the debts were subject to
possible increase under not just one, but all three identified categories, inclusion of those
categories in the safe harbor was accurate.”); Morgan v. Northstar Location Servs., LLC, No. 18-
cv-2485, 2019 WL 3531461, at * 6 (E.D.N.Y. Aug. 1, 2019) (“debt collectors may include the
safe harbor language, even when they do not intend to collect interest, late fees, and/or other
charges, as long as they possess the contractual right to collect those charges”); Coleman v. Alltran
Ed. Inc., No. 18-CV-6564, 2019 WL 2570248, at *3 (E.D.N.Y. June 20, 2019) (finding that the
Miller language was not inaccurate or misleading “because plaintiff has conceded that late
charges could be assessed on his debt if his debt were rehabilitated and he failed to make timely
payments on it thereafter”); and Avila v. Reliant Capital Solutions, LLC, No. 2:18-cv-2718
(ADS)(ARL), 2018 WL 5982488, at *4 (E.D.N.Y. Nov. 14, 2018) (finding that where the safe
harbor language references possible increases in interest, late charges, and other charges, “it is
only necessary for one of the three components to change . . . the Letter’s accuracy does not need
to specify which of those components fluctuate nor does it require all three to do so.”).

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as 15
U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. Venue is proper in this judicial district pursuant to 28
U.S.C. § 1391(b)(2).

       Plaintiff and the Class seek statutory damages as provided for in 15 U.S.C. § 1692k(a)(2)(A),
in an amount as the Court may allow. Additionally, Plaintiff seeks costs of this action together with
a reasonable attorney's fee as determined by the Court.

       There are no outstanding motions at this time. Plaintiff anticipates filing a Motion for
Summary Judgment. Defendant likewise anticipates filing a Motion for Summary and opposing
Class Certification.

        To comply with the Court’s order, the parties will have the completed Case Management
Plan to the Initial Status Conference prior to the conference on January 13, 2021 at 10:30 a.m.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                             Sincerely,
Case 1:20-cv-05529-BMC Document 8 Filed 01/07/21 Page 3 of 3 PageID #: 34
                                                                             YAAKOV SAKS*
                                                                               JUDAH STEIN 
                                                                          RAPHAEL DEUTSCH ^
                                                                             RACHEL DRAKE ▪
                                                                              DAVID FORCE 

                                                                         NJ & NY Bar Admissions
                                                                         ^ CT & NJ Bar Admissions
                                                                                 ▪ NJ Bar Admission
                                                                    *Federal Court Bar Admissions
                                                      CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN
                                285 Passaic Street,Hackensack, NJ 07601| tel: 201.282.6500
                                               fax: 201.282.6501|www.steinsakslegal.com

       /s/ Raphael Deutsch
   Raphael Deutsch
   Stein Saks, PLLC
   285 Passaic Street
   Hackensack, NJ 07601
   Tel: (201)-282-6500
   Email: rdeutsch@steinsakslegal.com
   Attorneys for Plaintiff



   /s/Richard J. Perr
   Kaufman Dolowich & Voluck, LLP
   Four Penn Center
   1600 John F. Kennedy Blvd.
   Suite 1030
   Philadelphia, PA 19103
   215-501-7002
   Fax: 215-405-2973
   Email: rperr@kdvlaw.com
   Attorney for Defendant
